Citation Nr: 9903447	
Decision Date: 02/05/99    Archive Date: 02/10/99

DOCKET NO.  95-12 515	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for asthma.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. A. Wasik, Associate Counsel






INTRODUCTION


The veteran served on active duty from April 1966 to January 
1970.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an April 1994 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO).  In April 
1994, the RO found that the evidence of record did not show 
that the veteran had asthma or chronic allergies incurred in 
or aggravated by military service.  

The issue on appeal was originally before the Board in June 
1997 at which time it was remanded in order to obtain VA 
examination of the veteran.  


FINDING OF FACT

The claim of entitlement to service connection for asthma is 
not supported by cognizable evidence showing that the claim 
is plausible or capable of substantiation.


CONCLUSION OF LAW

The claim of entitlement to service connection for asthma is 
not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).




REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

Review of the service medical records shows that no pertinent 
defects were noted at the time of the service entrance 
examination which was conducted in January 1966.  On the 
Report of Medical History portion of the examination, the 
veteran indicated that he did not have asthma.  

In June 1967, the veteran sought treatment, in pertinent 
part, for congestion in his chest.  The diagnosis was upper 
respiratory infection.  The veteran was advised to 
discontinue smoking.  

In May 1969, the veteran sought treatment for difficulty 
breathing which began shortly after the veteran arrived in 
Vietnam.  It was noted that he did not have a history of 
asthma or respiratory problems.  The impression from a 
physical examination was "normal examination."  A chest X-
ray taken in May 1969 resulted in negative findings.  

No pertinent abnormalities were noted on the report of the 
service exit examination conducted in December 1969.  
Clinical evaluation of the chest and lungs was normal at that 
time.  

On a report of a reenlistment examination dated in January 
1973, the clinical evaluation of the veteran's lungs and 
chest was normal.  No pertinent abnormalities were noted.  On 
the Report of Medical History portion of the examination 
completed by the veteran in January 1973, he denied ever 
experiencing asthma.  

The veteran's service personnel records were associated with 
the claims file.  The veteran served in Vietnam and had 
received instruction as a field medical services technician.

Associated with the claims file are private outpatient 
treatment records dated in May 1974.  It was reported that 
the veteran originally developed asthma while serving in 
Vietnam.  It was reported that from July to August he 
experienced some nocturnal asthma and then had a severe 
attack.  He was examined in service by a doctor, although not 
during the asthma attack.  Asthma was not diagnosed at that 
time.  The veteran had noticed that during the last two years 
his breathing difficulties were particularly bad in the 
summer months.  The diagnosis was seasonal allergic rhinitis 
and asthma secondary to grass weed pollen and house dust.  

A report of a VA examination conducted in July 1985 is of 
record.  The veteran reported that he had an incident of 
dyspnea while stationed in Vietnam.  A physician who examined 
him at that time diagnosed anxiety reaction.  The veteran 
worked at an aid station and would self-medicate to alleviate 
his breathing symptoms.  At the time of the examination, he 
was taking over-the-counter medication to aid his breathing.  
Pulmonary function testing was within normal limits.  
Respiratory examination of the veteran's lungs was normal.  
X-rays of the chest were normal and unchanged when compared 
with X-rays taken in July 1982.  The diagnosis was history of 
bronchial asthma due to allergy with no positive findings at 
the time of the examination.  

VA outpatient treatment records have been associated with the 
claims file.  On a Medical Certificate dated in December 
1986, it was noted that the veteran had a history of 
allergies in the past.  The pertinent diagnosis was allergic 
rhinitis.  A report of a chest X-ray taken in October 1989 
included the impression that there was a chronic appearing 
chest with no evidence of acute process noted.  In January 
1990, the veteran was evaluated for complaints of seasonal 
wheezing and congestion.  He reported that he had been 
wheezing and coughing for approximately 16 years.  The 
veteran had been treating himself with over-the-counter 
medication.  Physical examination was not remarkable.  No 
diagnosis was made.  




Copies of private treatment records dated from May 1974 to 
October 1990 are of record.  The records evidence complaints 
of and treatment for asthma and allergies.  No etiology was 
provided for the disorders.  

The report of a VA Agent Orange examination conducted in 
November 1990 is of record.  The veteran complained at that 
time of experiencing asthma and allergies.  He had never been 
hospitalized for asthma or allergies.  A diagnosis of 
bronchial asthma with allergies was made.  

A statement from J. R. H., M.D., dated in June 1991 is of 
record.  The doctor reported that he had been treating the 
veteran's "asthmatic condition."  

A report of a VA PTSD examination conducted in January 1992 
is of record.  It was noted that the veteran was taking 
medication for breathing problems.  No pertinent diagnosis 
was made.  

Associated with the claims file is a letter dated in July 
1995 from P. R. B, M.D..  The doctor noted that he first saw 
the veteran in November 1992.  He had a history of bronchial 
asthma.  

The transcript of a RO hearing conducted in September 1995 is 
of record.  The veteran testified that he did not have 
difficulties with his breathing prior to active duty.  His 
breathing difficulties began in June 1967.  The veteran was a 
corpsman and would self-medicate to help his breathing.  He 
testified that he had had continuous problems with breathing 
from 1967 until 1974 when he first consulted a private 
doctor.  He continued to have the same symptoms up until the 
time of the hearing.  In 1974 he was first diagnosed with 
asthma.  He had been treated continuously for the asthma 
since that time.  He was not diagnosed with asthma during 
active duty.  


A VA examination was conducted in October 1997.  The claims 
file was reviewed by the examiner.  The examiner noted that 
the veteran had never been to the emergency room due to 
asthma and he had never been referred to a Pulmonary Clinic 
for the disorder.  The veteran had never been hospitalized 
for lung disease.  He was taking Long Acting Theophylline 
preparation, Azmacort and Maxair.  The veteran used Azmacort 
one puff per day which the examiner characterized as "a 
pharmacologically ineffective dose."  The veteran 
occasionally used Beconase for allergic rhinitis, which was 
more troublesome in the spring.  The veteran did not have any 
seasonal variation in his asthma.  Review of pulmonary 
function testing showed a decrease in diffusion capacity, 
"probably from [the veteran's] cigarette smoking, and a 
decrease in his oxygen tension, probably explained by [the 
veteran's] obesity and shunning of blood through poorly 
oxygenated lung units in the bases."  

The examiner did not believe that the veteran had 
"clinically significant asthma."  Exertion did not bring on 
wheezing and the veteran was capable of working full time.  
The veteran did not develop asthmatic attacks which would 
arouse him from sleep.  He was on a minimal bronchodilator 
program, yet was never seen in physicians' offices or 
emergency rooms with attacks of asthma.  The examiner opined 
that "given the statements in the C-file, it is questionable 
whether whatever bronchospastic disease the [veteran] does 
have started in service."  The examiner noted that by the 
veteran's own admission, one physician who saw the veteran in 
service when he was breathless thought the veteran was having 
an anxiety reaction.  The final impression from the 
examination was "the mildest of asthma, which may be in fact 
asthmatic bronchitis secondary to cigarette smoking."  

Private treatment records from Desert Pulmonary Consultants, 
dated from November 1992 to March 1996 are associated with 
the claims file.  The records evidence complaints of, 
diagnosis of and treatment for bronchial asthma.  On a letter 
dated in November 1992, it was noted that the veteran had a 
history of asthma which "dates back to the late 1960's when 
he was in Viet Nam."  The veteran reported exposure to Agent 
Orange.  An assessment of history of bronchial asthma, with 
increased symptoms on Slo-bid and Ventolin metered dose 
inhalers.  

The author suspected that a large part of the veteran's 
problems were allergy related.  It was also noted that 
pulmonary function testing suggested evidence of restrictive 
lung disease.  

Criteria

The threshold question that must be resolved with regard to a 
claim is whether the veteran has presented evidence of a 
well-grounded claim.  See 38 U.S.C.A. § 5107(a) (West 1991); 
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  

A well-grounded claim is a plausible claim that is 
meritorious on its own or capable of substantiation.  See 
Murphy, 1 Vet. App. at 81.  

An allegation of a disorder that is service connected is not 
sufficient; the veteran must submit evidence in support of a 
claim that would "justify a belief by a fair and impartial 
individual that the claim is plausible."  See 38 U.S.C.A. 
§ 5107(a); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  

The quality and quantity of the evidence required to meet 
this statutory burden of necessity will depend upon the issue 
presented by the claim.  Grottveit v. Brown, 5 Vet. App. 91, 
92-93 (1993).

In determining whether a claim is well grounded, the 
claimant's evidentiary assertions are presumed true unless 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).

In order for a claim to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. App. 
498 (1995).


Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  

Lay assertions of medical causation cannot constitute 
evidence to render a claim well grounded under 38 U.S.C.A. 
§ 5107(a) (West 1991); if no cognizable evidence is submitted 
to support a claim, the claim cannot be well grounded.  Id.

In order to obtain service connection, there must be both 
evidence of a disease or injury that was incurred in or 
aggravated by service, and a present disability which is 
attributable to such disease or injury.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303.  

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  

Continuity of symptomatology is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b) (1998).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1998).





When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Analysis

Section 5107 of Title 38, United States Code unequivocally 
places an initial burden upon the claimant to produce 
evidence that his claim is well grounded; that is, that his 
claim is plausible.  Grivois v. Brown, 6 Vet. App. 136, 139 
(1994); Grottveit v. Brown, 5 Vet. App. 91, 92 (1993).  

Where the determinative issue involves causation or a medical 
diagnosis, competent medical evidence to the effect that the 
claim is possible or plausible is required.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  The claimant does not 
meet this burden by merely presenting his lay opinion because 
he is not a medical health professional and does not 
constitute competent medical authority.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  

Consequently, the veteran's lay assertions cannot constitute 
cognizable evidence, and as cognizable evidence is necessary 
for a well grounded claim, Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992), the absence of cognizable evidence 
renders a veteran's claim not well grounded.  

The Board finds the claim of entitlement to service 
connection for asthma to be not well-grounded.  Asthma was 
not diagnosed in the service medical records.  None of the 
post-service medical evidence associated with the claims file 
links asthma to active duty.  


Asthma and seasonal rhinitis were first diagnosed on a 
private outpatient treatment record dated in May 1974.  That 
treatment record included the notation that the veteran's 
asthma began during his service in Vietnam.  However, there 
is no evidence included in the treatment record demonstrating 
that the doctor had access to the veteran's service medical 
records.  Asthma was not diagnosed during the veteran's 
period of active duty.  

Thus the statement that asthma began during active duty was 
based on the veteran's own self-reported history.  Medical 
evidence that relies on history provided by the veteran is 
not probative.  The Court has made clear that medical 
opinions based on a history furnished by the veteran and 
unsupported by the clinical evidence are of low or limited 
probative value.  Curry v. Brown, 7 Vet. App. 59, 68 (1994).  
Without a thorough review of the record, an opinion regarding 
etiology can be no better than the facts alleged by the 
veteran.  Swann v. Brown, 5 Vet. App. 177, 180 (1993).  In 
effect, it is mere speculation.  See Black v. Brown, 5 Vet. 
App. 177, 180 (1993).  As stated by the Court, "[a]n opinion 
based upon an inaccurate factual premise has no probative 
value."  Reonal v. Brown, 5 Vet. App. 458, 561 (1993).  
Under the same reasoning, the statement included in the 
November 1992 outpatient treatment record from the Desert 
Pulmonary Consultants which noted that the veteran had a 
history of asthma which dated back to the late 1960's, was 
based on the veteran's self-reported history and is not 
probative.  

The rest of the private treatment records associated with the 
claims file evidence current diagnoses and treatment for 
asthma.  The records do not show that the disorder was linked 
to active duty.  The July 1985 VA examination report included 
a notation that the veteran had a history of bronchial asthma 
due to allergies but none was found at the time of the 
examination.  Asthma was not linked to active duty.  The VA 
Agent Orange examination conducted in November 1990 resulted 
in a diagnosis of bronchial asthma with allergies.  The 
disorder was not linked to active duty.  

The report of the VA examination conducted in October 1997 
diagnosed asthma based on a review of the entire claims file.  
However, the examiner found that it was "questionable" 
whether the veteran's asthma was due to active duty.  The 
examiner found the veteran's "mildest of asthma" was 
possibly asthmatic bronchitis secondary to cigarette smoking.  

The only evidence of record which links asthma to active duty 
is the veteran's own allegations and testimony.  The Board 
notes that the veteran had some training as a field medical 
services technician.  However, there is no indication that 
the veteran received any specialized training in the field of 
respiratory diseases and he has not asserted such knowledge.  
As such, the Board finds the veteran is a lay person.  A lay 
person is not competent to make a medical diagnosis or to 
relate a medical disorder to a specific cause.  See Espiritu 
v. Derwinski, 2 Vet.App. 492, 494 (1992).  

Even if it could be construed somehow that the veteran did 
have sufficient medical training in order to form a competent 
opinion as to the etiology of asthma, the Board notes that 
his allegations that his asthma began during active duty are 
rebutted by the veteran's responses on the Report of Medical 
History portion of the January 1973 reenlistment examination 
conducted three years following service.  On that document, 
the veteran indicated that he did not have and never had 
asthma.  

As there is no evidence of record linking the postservice 
reported asthma to active duty, the claim of entitlement to 
service connection for the disorder must be denied as not 
well-grounded.  

Although the Board considered and denied the appellant's 
claim on a ground different from that of the RO, which denied 
the claim on the merits, the veteran has not been prejudiced 
by the decision.  This is because in assuming that the claim 
was well grounded, the RO accorded the appellant greater 
consideration than his claim in fact warranted under the 
circumstances.  Bernard v. Brown, 4 Vet. App. 384 (1993).

In light of the implausibility of the appellant's claim and 
the failure to meet his initial burden in the adjudication 
process, the Board concludes that he has not been prejudiced 
by the decision to deny his appeal for service connection for 
asthma.

The Board further finds that the RO advised the appellant of 
the evidence necessary to establish a well grounded claim, 
and the appellant has not indicated the existence of any post 
service medical evidence that has not already been obtained 
that would well ground his claim.  McKnight v. Gober, 131 
F.3d 1483 (Fed. Cir. 1997); Epps v. Gober, 126 F. 3d. 1464 
(Fed. Cir. 1997).


ORDER

The veteran not having submitted a well grounded claim of 
entitlement to service connection for asthma, the appeal is 
denied.  



		
	RONALD R. BOSCH 
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

